Argued October 31, 1927.
This appeal is from judgment on a verdict in a suit to recover for damage to a service automobile, called in the evidence, a dead wagon, damaged by defendant's *Page 460 
negligence not now contested. The only point appellant desires reviewed is the refusal of its motion made when plaintiff rested: "May I move first, however, to strike out the testimony about the repairs?" That testimony was the evidence of the repairs made and their reasonable cost given by a witness employed by the company that repaired the car; it had been received without objection. When the motion to strike out was made no reason was stated, but in the brief appellant contends that it should have been granted because there was no evidence that the car repaired was the car damaged. The evidence on that subject was slim but sufficient; the jury could and doubtless did identify the car by considering the time the car was received for repair with the time of the accident, and by considering the repairs with the damage to the car detailed by the witnesses to the accident. Neither in chief nor in cross examination was there any suggestion that the car then under discussion was not the car damaged by defendant. Plaintiff might have amplified the proofs on this subject if defendant had made timely suggestion that unless the car was more adequately identified it deemed the evidence offered insufficient. The motion was properly refused because no ground had been laid to strike out the evidence.
Judgment affirmed.